     Case 3:21-cv-00176-RFB-CLB Document 79 Filed 05/21/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
                                                             Case No. 3:21-cv-00176-RFB-CLB
 7    ZANE M. FLOYD,
                                                                 ORDER TO PRODUCE
 8                      Plaintiff,                              ZANE M. FLOYD, #66514
 9            v.
10    CHARLES DANIESL, et al,
11                      Defendants.
12
        TO:        WILLIAM GITTERE, WARDEN, ELY STATE PRISON, ELY NV
13                 UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA
                   AND ANY OTHER UNITED STATES MARSHAL
14
15          THE COURT HEREBY FINDS that ZANE M. FLOYD, #66514, is presently in custody
16   of the Nevada Department of Corrections, located at Ely State Prison, Ely, Nevada.
17          IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee, shall
18   arrange for and produce ZANE M. FLOYD, #66514, on or about Thursday, June 3, 2021,
19   at the hour of    11:00 a.m., for a videoconference hearing by zoomgov technology in
20   the instant matter, and arrange for his appearance on said date as ordered and directed by the
21   Court entitled above, until ZANE M. FLOYD, #66514, is released and discharged by
22   the said Court;    and that ZANE M. FLOYD, #66514 , shall thereafter be returned to the
23   custody of the Warden, Ely State Prison, Ely, Nevada, under safe and secure conduct.
24
25          DATED this 21s day of May, 2021.
26
27                                                      __________________________________
                                                        RICHARD F. BOULWARE, II
28                                                      UNITED STATES DISTRICT JUDGE
